558 S.E.2d 2 (2001)
274 Ga. 534
O'BRYANT
v.
BROWN.
No. S01A1821.
Supreme Court of Georgia.
November 30, 2001.
*3 King & Jones, E. Duane Jones, Tucker, for appellant.
John T. Morgan, Dist. Atty., Noah H. Pines, Asst. Dist. Atty., for appellee.
SEARS, Presiding Justice.
The appellant, Brenda O'Bryant, appeals from the trial court's order ordering her extradition to the State of Colorado.[1] On appeal, O'Bryant's sole contention is that the trial court erred in finding that she was a fugitive from justice. We disagree with this contention, and therefore affirm.
In an extradition case under OCGA § 17-13-23, the issue whether a person is a fugitive from justice is "an inquiry which necessarily entails addressing whether the petitioner was present in the demanding state at the time of the commission of the alleged crime, thereafter left its jurisdiction, and was found in the territory of this State."[2] In this regard, O'Bryant contends that the evidence shows that she was not in the demanding state at the time of the commission of the crime, and that the trial court thus erred in concluding that she was a fugitive from justice. The State's extradition documents, however, including the "duly-executed warrant," were "prima facie evidence that the accused was present in the demanding state at the time of the commission of the crime."[3] It then became O'Bryant's burden to show by a preponderance of the evidence that she was not in the demanding state at the time of the commission of the crime.[4] Because O'Bryant did not introduce any evidence at the habeas hearing, she failed to carry that burden. Accordingly, based on the State's extradition documents, the trial court did not err in finding that O'Bryant was a fugitive from justice. We therefore affirm the trial court's judgment.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  See OCGA § 17-13-23.
[2]  St. Lawrence v. Bartley, 269 Ga. 94, 96-97, 495 S.E.2d 18 (1998).
[3]  Id. at 97, 495 S.E.2d 18.
[4]  Id.